﻿Allow me, Sir, to begin by congratulating you on your election to the presidency of the General Assembly at its forty-fifth session. Your election is a recognition by all of your extensive experience in the affairs of the United Nations and of the important role played by Malta, your country, in the international community. We have every confidence that you will carry out the responsibilities of your high office with the ability and efficiency for which you are known. 
I also wish to extend my thanks and appreciation to your predecessor, Mr. Joseph Garba, Minister of Foreign Affairs of Nigeria, and commend the objectivity and efficiency with which he conducted the deliberations of the previous session of the General Assembly.
I should also pay tribute to the Secretary-General, Mr. Javier Peres de Cuellar, and commend his ceaseless efforts in the interests of peace and the settlement of international conflicts. His continuous and persistent search for solutions to those conflicts entrench the principle of the settlement of disputes by peaceful means set out in the Charter of the United Nations with a view to establishing international relations on peace and security.
My country appreciates these efforts and extends to him its full support in line with its previous policy of supporting the Organization and upholding its principles, believing in its mission of establishing international peace and security on the strong bases of truth and justice and of mutual understanding and brotherhood among all nations, great and small, rich and poor.
I take this opportunity to welcome, in the name of my country, the reunification of Germany, which will contribute to the cause of peace.
We meet in this regular session, at a time when the international community faces extraordinary circumstances it has not been faced with since the Second World War. I speak to you with my heart full of grief because the current crisis constitutes a deep rift in the structure of our Arab house; a rift that not only puts the entire house in unthinkable danger, but also threatens, as never before, the security and safety of the whole world. The flagrant Iraqi invasion of peaceful Kuwait took the world by surprise. It is an event so grave that it has destroyed the concept of Arab concord, created a new division among Arab countries and added a new artificial problem to the problems already existing for which the Arab States were working together to find solutions. Moreover, this invasion runs counter to international law and custom and to the principles and provisions of the United Nations Charter and those of the Charter of the League of Arab States. It all happened so unexpectedly that it defied all the reasonable norms that should govern international relations among the nations of the world, let alone the States that are linked by brotherly neighbourliness and close bonds of faith, heritage, purpose and common destiny, as in the case of all Arab States.
Before the invasion, the Arab Gulf States were seeking wholeheartedly to establish the basis for an Arab system in the region that would provide its peoples with economic and social security and serve as a component of a broader and more comprehensive Arab security within the framework of the international security system.
Since the inception of the Arab Gulf States Co-operation Council, its leaders have been persistent in their striving after those noble goals. Then, suddenly, came the Iraqi aggression against the State of Kuwait to thwart all those efforts end disrupt, God knows for how long, the work towards the establishment of a stable system for the security of the Gulf States, the Arabs and the world.
The world of today is not the world of great and medium States alone but also of small States which enjoy, under the Charter of the United Nations, the same sovereignty as the others, have the same privileges and assume the same responsibilities without distinction between great and small States. Our world today is brimful of manifestations of co-operation among nations, great and small, reflected in regional groupings, common markets and customs unions and, above all, in the United Nations itself.
Therefore, the Iraqi aggression against Kuwait constitutes a deviation from the standard conception of the international community structure and turns the wheel of history back to ancient times when strong States used to devour their smaller neighbours and with impunity erase them from the map of the world. Those days have gone forever and the world can no longer tolerate such aggression.
Today all nations, great and small, equally denounce and condemn aggression and demand the elimination of its consequences. In fact, the special responsibilities of the super-Powers make them duty-bound to set a good example for others until truth and justice prevail so that all, great and small, might live in the comfort of peace and security.
In the welter of the thick dark night that has fallen on our region and the world since August, a ray of hope appears through a prompt international and regional and swift response both to this brutal aggression. The international community, regardless of its differences, was able to take a unified, clear and firm stand regarding the Iraqi invasion of the trusting and peaceful State of Kuwait, which used to participate wholeheartedly, and with fruitful commitment, in all fields of international co-operation at both regional and global levels.
The world has unanimously rejected the aggression and its consequences, demanded that it should be removed, all its consequences eliminated and that everything should be as it was before the aggression took place.
This unanimous international stand which became crystallised so quickly and effectively, is the first of its kind in modern times. It is, perhaps, a sign of the emergence of a new world order in which all contradictions and polarizations will disappear; where all the States of the world would work hand in hand to maintain universal peace and security as was envisioned by the authors of the Charter.
On the Arab level, resolutions adopted by the Arab Gulf Co-operation Council and by the League of Arab States, have been circulated to members as official documents of the United Nations. Those resolutions are an expression of the denunciation of the Arab world of this grave event that shook the foundations of its existence, since it was a flagrant violation of the Charter of the League of Arab States which provides for respect for the territorial integrity of its Member States and for their independent existence. Accordingly, the States in our region have exercised their legitimate rights and have taken all the necessary measures to protect their sovereignty and defend their security in accordance with Article 51 of the Charter of the United Nations.
Those Arab resolutions are similar in content and spirit to the eight resolutions adopted, on a world level, by the Security Council, as a clear expression of international legitimacy and the noble principles of the Charter, especially the principles of the peaceful settlement of disputes, respect for the territorial integrity of all States and the non-use of force in international relations.
The Security Council resolutions clearly and strongly express what ray country expects from the international community, that is a rejection of aggression and a firm resolve to eliminate all its consequences by using all means available to the Security Council under Chapter VII of the United Nations Charter until this serious threat to international peace and security vanishes from the world horizon, and until the principles of right and justice and the rule of law in international relations has been established.
World events, especially the moat recent ones, have underlined the pivotal role of the Organisation in dealing with international problems and in asserting the Organisation's principles and objectives enshrined in the Charter, which determine the framework for co-operation and mutual understanding among Member States, demand respect for the sovereignty and independence of States, and call upon nations to live together in an atmosphere free from fear and intimidation. 
The Organisation therefore has become an indispensable and effective instrument of multilateral diplomacy, which has proved to be the only way to deal with the world's political, economic and social problems we are facing today.
It is promising that we have seen in our world the emergence of international détente, particularly between the super-Powers. We have also witnessed the end of the cold war and we have seen political changes in a number of countries, which are two factors that are considered to be a decisive step for the future of humanity.
However, we need to remind ourselves that the reality of the situation is not as it seems. There are still problems in certain regions of the world that require speedy solutions. Hence, it would only be right to say that the solution of those problems requires international co-operation and that the role of the United Nations would be inevitable in promoting such co-operation.
We have to recognise that no matter how much optimism prevails in the world, humanity will never enjoy peace and safety until the chronic problems have been solved, in particular the Palestinian problem, which has been on the agenda of the General Assembly since its inception.
The strange thing with regard to the Palestinian question is that while the world moves in one direction the Arab-Israeli conflict moves in a different direction, that is fraught with tension and confrontation, despite the tens of resolutions adopted by the Security Council and the General Assembly confirming the legitimate rights of the Palestinian people, and despite the continuing struggle waged by the Palestinian people in defence of its rights and its dignity with the support of all the nations of the world. We salute the intifadah of the Palestinian people and give our total support to its struggle and its hopes that this struggle will bear fruit so that this people may attain its right of self- determination, as have other peoples in the world. 
Israel, however, still persists in ignoring those rights, thus flagrantly disregarding the United Stations resolutions which were adopted in line with the provisions of the Charter and with the right of peoples to self-determination.
The State of Qatar lends its full support to every well-meaning effort aimed at helping the Palestinian people attain their inalienable right to settle their problems and to have their own State, in conformity with the principle of self- determination set forth in the Charter and with the relevant resolutions of the United Nations.
In Lebanon, the tragedy continues and the Lebanese people still suffer the horrors of a war that seems without end. We welcome the political developments that took place last year as well as the recent constitutional changes approved by the Lebanese Parliament, which would ensure equality among the people. We commend the efforts made by all parties concerned to reach a just and speedy settlement to this tragedy and to begin building a prosperous future for this sister country.
The Taif meeting provided a good opportunity for our Lebanese brethren to meet as representatives in their own parliament. This created an atmosphere that inspired concord and confidence for restoring Lebanon's national unity. That, however, cannot be achieved unless Israel withdraws from the occupied parts of Lebanon and, indeed, from all occupied Arab territories.
Israeli occupation is a stumbling block in the way of peace and security for the whole region. We appeal to the United Nations, and especially to those Member States, who under the Charter have assumed special responsibilities for maintaining international peace and security, to make the efforts necessary to establish justice and to right the wrong by ensuring the full and speedy implementation of all resolutions adopted by the Security Council calling for the termination of the Israeli occupation of those territories. 
Notwithstanding the international détente, there are still several hotbeds of tension that cause trouble in international relations and continue to threaten regional security in a number of the world's regions of the world.
As we turn to the question of Cyprus, we commend the silent efforts made by the Secretary-General jointly with the parties concerned to solve the differences and reach a settlement that would ensure for both Cypriot communities a safe and stable life together.
We cannot fail to express our pleasure at the positive developments that took place in Central America as a result of the efforts on the part of leaders faithful to their countries and to their causes, seeking a just and peaceful settlement for the problems of the region in a way that would ensure for its peoples stability, prosperity and a secure livelihood.
As for South Africa, the State of Qatar has consistently condemned the policy of apartheid. Now, it welcomes the changes that have taken place in that country with a view to eliminating the consequences of that policy. Yet, we regret the clashes that are being used as an excuse for the return to certain oppressive measures. We sincerely hope that all efforts will continue with a view to ending the policy of apartheid and eliminating all its consequences so that the African people there will be able to exercise unconditionally their legitimate rights.
The drug problem is getting worse every year because of increased demand and increased production of drugs in many parts of the world. Drugs have become one of the most serious threats to the political, economic, social and cultural structure of every society both in industrialised and developing countries. It is essential therefore to strengthen international co-operation in fighting this social plague. Industrialised countries must contribute to those efforts. In fact, because of their wealth and advanced technologies their responsibilities in this area should be greater. 
My country recognises the importance of protecting the environment and preserving clean air, soil and food and, consequently, ensuring human safety. We also realize that if we fail to take such measures, the environment will deteriorate to the point that it will be unable to sustain life, not only in one region but throughout the world. The atmospheric changes and the pollution of water, oceans and seas go beyond political boundaries and may lead to disastrous consequences. We hope those problems will be the subject of in-depth study by the United Nations Conference on Development and Environment that will be held in Brazil in 1992. My country attaches special importance to this question, since such studies would be most helpful to the efforts my country is making to protect its environment and to improve its environmental studies and efforts.
In the field of economic development, my country welcomes the outcome of the eighteenth special session of the General Assembly on the revitalization of Economic Growth and Development of the Developing Countries in the aftermath of political developments and the improvement of relations between the super-Powers. My country recognizes that those developments deeply affected international economic co-operation and enhanced the efforts made by the industrialized countries in giving assistance to developing countries, to help them develop their economies and to join in the march of economic and social progress. 
In support of international efforts in that connection and in solidarity with fraternal Arab States and other developing nations my Government has decided to forgive all debts and the interest thereon owed by such nations, in the hope that that decision will contribute to mitigating the heavy burdens that shackle those nations and, thereby, further the progress of their development efforts.
The world stands today at the threshold of unprecedented changes. It must seize the historic opportunity now within reach, in order to deal with problems it has been struggling with for several decades. The world is no longer so preoccupied with ideological and political problems that it must ignore such more important issues as the eradication poverty, disease and illiteracy, the root causes of backwardness. There are no more obstacles to prevent the industrialized countries from making concerted efforts to provide assistance for economic and social development.
The thinking of the super-Powers is now directed towards finding ways and means of using the funds that will be released as a result of disarmament in the wake of the ending of East-West confrontation. Today there is hope that detente will result in the channelling of such surpluses, which amount to hundreds of millions of dollars, to economic and social needs. There is today a duty to formulate an international development strategy that should take into account the needs of the developing world and, in particular, the vital interests of developing countries, which must be helped if the new world order is to be viable and sustainable.
One of the questions that must be addressed seriously in the light of the new developments, is the existing imbalance in international economic relations. The imbalance between poor and rich is increasing at a time when it is in the interest of the entire world that prosperity be extended to all the peoples of the earth thereby ensuring the necessary balance in living standards and living patterns for all nations.
I would share the pessimistic view the Secretary-General expressed in his report to the special session of the General Assembly when he characterised the 1980s as the lost decade of development. I also support his recommendation that we must seize the opportunity offered by international detente to agree on new concepts of international co-operation in the new decade.
The developing countries are very eager to co-operate in finding effective solutions to the economic and social problems which beset our world and, to that end, we reiterate our belief in the feasibility of negotiations between developing and industrial countries to build international economic co-operation on sound and rational senses that would take everyone's interests into account,
Accordingly, my country considers that the role of the United Nations is essential in establishing those desired sound and rational bases, and we hope that that role would contribute effectively to the realisation of the necessary economic growth and be a prelude to the transfer of technology and scientific research in the interests of development in the developing world.
By the same token, we hope that mutual understanding and concord will continue to prevail in the international political climate and that the present detente will be a first step towards further progress in the disarmament process and the reduction of nuclear weapons, leading eventually to their complete elimination, so that peace and understanding may prevail in the world.
In that connection, we support the establishment of nuclear-weapon-free zones. We are of the opinion that the international community's acquiescence in Israel's acquisition of nuclear weapons, encourages that country to pursue its nuclear armaments programme and, consequently, to persist in its political obduracy. It has so far refused to adhere to the Non-Proliferation Treaty, which was the subject of a Review Conference held recently at Geneva.
It is a fact of life that the world will never enjoy real political détente without economic security. We all know that the economic crisis continues and that the problems besetting most developing countries cannot be solved without help from the industrialised countries. The international community continues to be confronted by the debt problem^ which defies all solutions. We believe that no solution can be found until the industrialised nations reduce their restrictions on trade and modify their monetary policies. In that connection, we consider that the United Nations Conference on the Least Developed Countries held in Paris is a good beginning, one that, we hope, will open the door to other measures which may lead to solutions to the chronic problems of economic development in the developing countries.
Those problems can be properly addressed only within the framework of the United Nations· It is, therefore, incumbent upon us to lend our full support to the Organisation and to place our full trust in it in order for it to be fully effective. Thus, it will benefit the whole of the international community and pave the way for justice, mutual respect and world stability.
